Citation Nr: 0315691	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.	The evidence does not establish that veteran engaged in 
combat with the enemy.

2.	A verified in-service stressor is not shown.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c), 
(d).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and any representative of information, medical or 
lay evidence, not previously provided to the Secretary, 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and any 
representative which portion, if any, of the evidence is to 
be provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 1996 
rating action.  They also were provided a Statement of the 
Case dated February 1998, and Supplemental Statements of the 
Case dated July 1998, November 1998, April 1999, and February 
2003.  In November 1999, the Board remanded this matter and 
the veteran was provided a copy of that remand.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  

In the body of a February 2003 Supplemental Statement of the 
Case, the RO explained the veteran's rights under the VCAA, 
and regulations governing the award of service connection for 
PTSD.  It also detailed the evidence of record, and why it 
was insufficient to grant service connection.  Finally, after 
advising the appellant of his rights under the VCAA, VA 
notified the appellant that he should submit additional 
evidence, particularly credible evidence verifying the claim 
of an in-service stressor.  The RO stated that if no 
additional evidence was forthcoming it would be assumed that 
there was "no additional evidence" the appellant desired to 
be considered.  (Emphasis in the original.)  No additional 
evidence has been presented.

The Board finds that the RO has made all appropriate efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded an examination during 
the course of this claim.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, and as 
all the evidence has been obtained, the Board will proceed.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).

The Facts

Following a referral by a company commander, the veteran was 
seen for a psychiatric consultation in June 1962.  He was 
noted to be oriented and cooperative, and appropriately 
concerned about the procedure and why he was sent.  He denied 
knowledge of the reasons for being sent for this examination, 
and felt that he was capable of performing his duties.  There 
was no evidence of psychotic thinking or behavior; however, 
general discussion with the veteran revealed that his fund of 
knowledge was markedly restricted and that he was not capable 
of doing simple arithmetic.

History from the veteran did not reveal any psychotic 
determinants in his background, and he denied any behavior 
difficulty in the past.  He did admit to being somewhat quick 
tempered.  The examiner indicated that the question of 
whether the man was suitable for further service should be 
determined on the basis of his performance of duty.  The 
examiner indicated that the fact that the veteran had a 
restricted intelligence was not sufficient to disqualify him, 
and that his performance at duty could be better judged by 
his superiors.  A psychiatric disorder was not diagnosed.

September 1963 service medical records indicate that the 
veteran reported that he hit his hand on a wall locker, and 
also that he was in a fight.  The veteran was found to have a 
simple fracture of the fifth right metacarpal.  The veteran's 
hand was casted until November 1963.  October 1964 X-rays 
noted that there was some minimal deformity of the fifth 
metacarpal, possibly representing an old healed fracture.

A February 1964 record indicates that a cracked light 
covering fell and hit the veteran, causing a laceration of 
the upper lip and chin.  The veteran received sutures in his 
upper lip.

The veteran sustained a small chip fracture to his left 
middle finger in October 1965, while playing football.

The April 1966 separation report noted no psychological or 
other problems.

Service personnel records indicate that the veteran had 
shipboard service from September 1962 to March 1963.

In December 1992, the veteran reported needing surgery for 
each elbow due to numbness.  He related having memories of a 
Marine drill instructor forcing him to crawl on his elbows 
while in full gear.  He also described having nightmares, and 
attacking his wife while sleeping.  Subsequent visits with 
the social work service included a notation that the 
appellant had symptoms of PTSD.

An outpatient treatment report dated January 1993 indicates 
that the veteran reported an increase in nightmares resulting 
in poor sleep.  He indicated that he often had flashbacks and 
daydreams and intrusive thoughts of Marine duty.  The veteran 
indicated that he was not in combat, but that he saw three 
men killed in separate incidents, and was traumatized by a 
prejudiced drill instructor.  He reported intrusive thoughts 
and events, and flashbacks of war and military experiences.  
Sudden noise made him panicky.

A February 1993 VA outpatient treatment record indicates that 
the veteran reported nightmares of seeing his buddy shoot 
himself.  He also reported that a prejudiced sergeant tried 
to "kill him" while in boot camp.  The examiner noted that 
the veteran's symptoms were suggestive of PTSD.

A statement received from the veteran in March 1993 indicates 
that the veteran reported that he witnessed a fellow solider 
who was a friend of his kill himself by shooting himself in 
the head, and he indicated that part of the Marine's skull 
flew into his mouth.  The veteran also reported that while at 
sea a Marine berthed in the bunk above his cut his wrists and 
dripped blood "all over him."  The veteran also reported 
that a drill instructor broke his hand with the butt of 
rifle, and beat the him with trenching tools while covered 
with a blanket.

A statement from a private facility dated August 1993 
indicates that the veteran had been a patient there since 
June 1986.  A psychologist indicated that the veteran had 
recently been reacting to in-service experiences-firstly, 
the suicide of a friend, and secondly the attempted suicide 
of a "soldier" in the bunk above him.  The psychologist 
indicated that it seemed apparent to him that these and other 
experiences added to what is commonly referred to as PTSD.

A November 1996 letter from the Marine Corps noted that a 
search of the unit diaries from the unit of the Marine who 
the veteran reported watching committing suicide, failed to 
show any casualties from September 1962 to March 1963.

An outpatient treatment record dated March 1998 indicated 
that the veteran was having severe nightmares and depression.  
He reported several incidents over the years in which he was 
mistreated, and in which he warned others that they would 
have something bad happen to them.  He states that he was not 
threatening, but felt that something bad would happen.  He 
states that something bad would often happen, and he wanted 
to know if he might have something to do with making that 
happen.  Through his retelling of these incidents, it was 
clear to the examiner that the veteran often perceived others 
as wronging him or his family.  Mental status examination 
resulted in a diagnosis of PTSD.

The veteran had a VA examination in May 1998.  The report of 
that examination indicates that the veteran reported that he 
was never in combat, but that he was in a lot of stressful 
situations in service.  He reported that a fellow Marine 
committed suicide in front of him while they were in the 
barracks, spraying the veteran with brain tissue, blood, and 
bone fragments.  The veteran reported that no formal 
investigation was conducted of this event, and that he was 
told to "keep his mouth shut" about it.  He also reported 
that while in boot camp, he was the only black Marine, and 
that he was beaten, spit on, and kicked by the drill 
instructors.  He also reported that he had a blanket pulled 
over in his head was beaten several times.  He reported that 
he did not complain about this treatment because he wanted to 
accomplish something, and was afraid he would get kicked out 
of the military.  He reported that he was also beaten on the 
bottoms of his feet.  He reported that his hand was broken 
deliberately because he was out shooting white Marines in his 
unit.  He also indicated that he had scars on his face from 
the beatings and that some of his teeth were loose.  He also 
reported that he was deliberately thrown off a truck.

The veteran reported that he had nervous problems beginning 
in service, including nightmares in which he dreamed about 
what he saw in service.  He reported that he was irritable 
and argumentative with his family.  He reported that he 
worked until 1984, and which point he hurt both shoulders and 
had not been able to work since.

The veteran's chief complaints were of crying spells, 
nightmares of traumatic events in service, and sleep 
difficulties.  He reported feeling nervous all the time.  He 
reported intrusive, distressing thoughts, and recollections 
of his stressful experiences in service all the time.  He 
reported exaggerated startle responses.  He felt depressed 
all the time.  He reported crying spells and occasional 
suicidal thoughts.  He was irritable and had occasional 
homicidal thoughts, and was also violent at times to others.  
He had a history of heavy drinking, but denied abusing 
alcohol or using drugs at that time.  He was socially 
avoidant and withdrawn.

The veteran declined to participate cognitive function 
examinations, stating that he was too upset.  

Following examination, the examiner noted that the veteran 
reported several stressors in service and multiple symptoms 
of PTSD, however, his service records were not seen and it 
was not known if there were any records supporting his 
claimed stressors.  Therefore a diagnosis of PTSD secondary 
to service could not be made.

At a November 1998 hearing the veteran reported having 
nightmares of his military experience, and trouble sleeping.  
He again reported witnessing the suicide of a fellow Marine, 
but was told to "keep quiet."  The veteran also testified 
that, while at sea, the man in the bunk above his slit his 
wrists, causing blood to drip on the veteran.  The veteran 
indicated that presently, he had trouble with a quick temper.  
He also discussed a postservice incident pertaining to a 
friend who had killed several other people.  The veteran 
reported that he was beaten often in the military, incurring 
a broken hand, and several facial scars.

Records dated August 1994 through October 1998 show that the 
veteran was seen regularly for individual and group therapy, 
with a diagnosis of PTSD.  A record from May 1997 
specifically indicates that the veteran reported intrusive 
thoughts of the Vietnam War, and that "they messed my life 
in Vietnam, now [sic] second time they are messing me up".  
The Board notes that the evidence shows that the appellant 
did not serve in Vietnam.

The veteran was seen in March 1999 with complaints of very 
poor sleep due to intense and frequent nightmares, as well as 
flashbacks and intrusive thoughts.  He again reported 
witnessing a suicide, and receiving in-service beatings from 
white Marines.  The examiner indicated that the veteran's 
symptoms were consistent with PTSD.

Deck logs for the USS TELFAIR (APA 210) for August 1962 
through March 1963 do not show any evidence of any attempted 
suicide aboard ship, or any major injury to any crewmember of 
the ship.  A report of one body of a deceased sailor being 
removed from the ship on October 15, 1962 was noted, however, 
records from October 12, 1962, indicated that this was a 
sailor assigned to a different ship, and had died on the 
TELFAIR after being transferred to that ship for emergency 
treatment.  Multiple injuries incurred by embarked Marines 
and sailors were noted in the log, but none involved a self-
inflicted gunshot wound or slashed wrists. 

The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

It is noted that 38 C.F.R. § 3.304(f) has changed during the 
course of the appeal.  It was previously required that there 
be evidence of a combat decoration, such as a Purple Heart 
Medal, Combat Infantryman's Badge or Combat Action Ribbon.  
Under the newer regulation, applied here, because it is more 
liberal, combat with the enemy can be proved by other means, 
as set froth, without the award of specific medals or other 
awards.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, a May 1998 VA examination noted that the veteran had 
some symptomatology of PTSD, but did not diagnose PTSD.  The 
Board recognizes, however, that many outpatient treatment 
records indicate that he has a current diagnosis of PTSD, and 
the Board will presume that the veteran does have a current 
diagnosis of PTSD.

The Board finds, however, that even if the veteran is found 
to have a current diagnosis of PTSD, the claim must fail in 
the absence of any credible evidence to indicate that an in-
service stressful experience actually occurred.

Review of the record indicates there is no evidence that the 
veteran engaged in combat.  The veteran's DD-214 does not 
show that he was awarded the Combat Action Ribbon, or any 
other award typically associated with combat.  Furthermore, 
personnel records do not show that he was placed in any 
combat situation, and the veteran has not indicated, in any 
of his statements, that he engaged in combat.  Indeed, he 
specifically indicated, in a January 1993 outpatient 
treatment record that he did not engage in combat.  His 
statement in a May 1997 outpatient treatment record, which 
appears to indicate that he reported serving in Vietnam, is 
simply not supported by any evidence of record, specifically, 
the veteran's personnel records, which show no foreign 
service other than his service on the USS TELFAIR, during 
which time that ship was not in the vicinity of Vietnam.  
Thus, the Board concludes that the veteran did not engage in 
combat with the enemy.  As such, the veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor.  Rather, corroborating evidence that 
substantiates or verifies the veteran's testimony, or 
statements as to the occurrence of the claimed stressor 
during service are required.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 142.  

As to the veteran's reports that he witnessed a fellow Marine 
commit suicide in front of him, so close that blood and brain 
matter hit him in the face, the Board finds that there is no 
evidence of record supporting the occurrence of this event.  
While the veteran reported that he witnessed this suicide, a 
letter from the Marine Corps, in response to inquiries, noted 
that a search of the unit diaries from the unit of the Marine 
who the veteran reported watching committing suicide failed 
to show any casualties.  Further, at various times, the 
veteran has reported that he was covered in blood and brain 
matter from this incident, and that a piece of scalp or bone 
actually flew into his mouth as a result of this incident.  
The Board, however, finds it patently incredible that, if the 
veteran stood so close as to be covered in blood and brain 
matter, and to have spit out a piece of skull from his mouth, 
that he was not seen for either physical or mental health 
treatment after this event.  Further, the Board would expect 
that a witness so close to such an event would be intimately 
involved in the investigation.  Records of such an event 
would be available, or at the very least, the veteran would 
be able to remember the name of the Marine involved.  In the 
absence of any evidence corroborating the occurrence of this 
incident, to include any statements from any witnesses to 
this event, this Board holds that the claimed stressor is not 
verifiable.

The veteran has also reported that while serving aboard a 
ship, the person in the bunk above him cut his wrists and 
bled on him.  Again, however, this stressor is not supported 
by the evidence of record.  In this regard, the Board notes 
that a thorough review of deck logs during the time the 
veteran was stationed at sea, while containing detailed 
notations of other injuries that occurred aboard ship during 
this time, fail to show any record of any suicide attempt, or 
any indication of self inflicted wrist wounds.  It is again 
noted that these deck logs contain entries for even minor 
injuries, to include small cuts to fingers, and back strains.  
Therefore, the statements regarding this stressor are 
inconsistent with the evidence of record, which does not show 
the occurrence of any such incident.  Further, the veteran 
has not submitted any other evidence supporting his 
statements.  

The Board notes that the representative, in a statement dated 
May 2003, noted that the ship logs indicated that a body had 
been removed from the ship, consistent with the veteran's 
testimony.  However, these log records clearly indicate that 
a sailor from another ship was brought aboard the veteran's 
ship for emergency treatment.  Hence, that sailor would have 
never shared quarters with the veteran; it is unlikely that 
the appellant himself was even aware of this incident.  In 
any event, he certainly was not a party to it.  Therefore, 
this purported stressor is not verified.

Finally, the veteran has reported that he was assaulted by 
fellow Marines and a drill instructor while in service.  In 
particular, the veteran has reported several times that his 
hand was broken in service by his drill instructor, due to 
the fact that he was a better shooter than white Marines.  
Once again, absolutely no evidence, other than the veteran's 
own statements, has been offered in support of the occurrence 
of this stressor.  The Board acknowledges that the service 
medical records show that the appellant broke his fifth right 
metacarpal in September 1963.  At the time, however, the 
veteran reported that he either hit his hand on a wall 
locker, or that he was in a fight.  Moreover, given the 
veteran's January 1962 service entrance, and the fact that 
this injury was incurred in September 1963, the injury 
clearly did not occur while a recruit at boot camp.   

The veteran has also indicated that his face was scarred due 
to attacks from his fellow Marines and drill instructor, but 
a February 1964 service medical record indicates that a 
cracked light covering fell and hit the veteran, causing a 
laceration of the upper lip and chin, and requiring stitches.  
There is no indication in the veteran's record that he ever 
reported being attacked by his drill instructor, and although 
he may have been in a fight in September 1963, there is no 
indication that he was attacked by his fellow Marines in boot 
camp, as he has reported.  The veteran has submitted no 
corroborating evidence, such as statements from fellow 
Marines, or any other evidence, to indicate that this claimed 
stressor occurred.

Therefore, the Board finds that the veteran has not presented 
credible supporting evidence that an in-service stressor 
occurred.  As the existence of an in-service stressor is a 
crucial element of a claim of service connection for PTSD, 
the Board finds that the veteran's claim cannot be 
maintained.

The Board is cognizant of the decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims (Court) reversed the 
Board's denial of a claim of entitlement to service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In Pentecost, however, the veteran submitted 
evidence that his unit was subjected to rocket attacks, and 
the Court pointed out that corroboration of every detail of a 
stressor under such circumstances is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The facts in this case 
are easily distinguishable because Pentecost involved a 
combat stressor, and not the type of "stressors" claimed 
here.  Simply put, there is no independent evidence that the 
claimed in-service stressors ever occurred.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

